Citation Nr: 0805485	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-05 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, including 
as due to the veteran's service-connected diabetes 
mellitus, type II, for the period prior to July 1, 2006.

2.	Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
February 1970 and from May 1971 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.

The Board notes that, in a May 2004 rating decision, the RO 
granted for service connection for diabetes mellitus, type 
II.  However, in a November 2005 rating action, the RO 
proposed to sever that service connection and, in a December 
2005 letter, notified the veteran of its proposed action and 
his procedural rights.  In an April 2006 rating decision, the 
RO severed service connection for diabetes mellitus, type II, 
effective from July 1, 2006.  It was concluded after medical 
evaluation and records review that the appellant did not have 
diabetes mellitus, type II.  The veteran did not appeal the 
severance.  As such, the Board has characterized the relevant 
issue on appeal to reflect the RO's actions.

The matter of the veteran's claim for service connection for 
hepatitis C is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
peripheral neuropathy of the upper and lower extremities is 
related to the veteran's military service, including as due 
to any claimed diabetes mellitus prior to July 1, 2006.


CONCLUSION OF LAW

Peripheral neuropathy of the upper and lower extremities, 
including as due to the veteran's service-connected diabetes 
mellitus, type II, for the period prior to July 1, 2006, was 
not incurred or aggravated during the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1116, 5103-5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.304, 3.307, 3.309, 3.310 (2007); Allen v. Brown, 7 Vet. 
App. 439 (1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In an October 
2006 letter, the RO provided the veteran with notice 
consistent with the Court's holding in Dingess/Hartman.  
Further, as the appellant's claim for service connection for 
peripheral neuropathy of the upper and lower extremities is 
being denied, as set forth below, there can be no possibility 
of prejudice to him.  As set forth herein, no additional 
notice or development is indicated in the appellant's claim. 

In a February 2004 letter, issued prior to the November 2004 
rating decision, the RO informed the appellant of its duty to 
assist him in substantiating him claim under the VCAA and the 
effect of this duty upon him claim.  We therefore conclude 
that appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

In his January 2004 claim, the veteran expressly sought 
service connection for peripheral neuropathy as due to type 
II diabetes.

Service medical records are not referable to complaints or 
diagnosis of, or treatment for peripheral neuropathy.  When 
examined in April 1974, prior to his separation from service, 
a neurological abnormality was not noted.

Service personnel records show that the veteran served in the 
Republic of Vietnam from June 1971 to June 1972.

Post service, a March 2004 VA examination report includes the 
veteran's history of having high blood sugar but he denied 
hyper or hypoglycemic episodes.  He complained of 
intermittent hand numbness for the past few years.  The 
pertinent diagnosis was a history of diabetes mellitus, well 
controlled with risk factors and not under treatment.

In July 2004, the veteran underwent a VA neurology 
examination.  According to the examination report, he 
complained of intermittent tingling, numbness, and parathesia 
in his upper and lower extremities for the past several 
years.  He said he had some symtoms after he was discharged 
from service.  The veteran denied any burning sensation but 
had cramps.  His past medical history was significant for a 
history of alcohol abuse in the past, and he was in an 
alcohol rehabilitation program at the VA in East Orange in 
1987.  He denied any drug addiction.  Upon clinical 
examination, the diagnosis was peripheral neuropathy of the 
upper and lower extremities of unclear etiology.

In a September 2004 Addendum, the July 2004 VA examiner 
responded to the RO's request to clarify his opinion.  The 
neurologist said that the veteran did not have a history of 
diabetes, there was no evidence of alcohol abuse in the past, 
there was questionable diabetes mellitus, type II, and 
diabetes was not treated and was controlled by diet.

In October 2005, the veteran underwent another VA 
neurological examination performed by the 2004 VA examiner.  
According to this examination report, the veteran complained 
of intermittent tingling, numbness, and paresthesia of both 
upper and lower extremities, mostly in the lower extremities, 
for the last four or five years that recently worsened.  He 
had occasional cramps in his legs and feet with no burning 
pain or dysesthesia.  It was noted that the veteran had known 
diabetes mellitus, type II, for at least 10 to 12 years.  
According to the veteran, his diabetes was variably 
controlled.  A remote history of alcohol dependence was noted 
with no history of substance or drug abuse.  Upon 
examination, the clinical diagnosis was peripheral neuropathy 
of both upper and lower extremities secondary to diabetes 
mellitus, type 2.  The VA neurologist said that the veteran's 
peripheral neuropathy was secondary to complication or as a 
result of his chronic diabetes mellitus type 2.

Also in October 2005, on the same day, the veteran underwent 
another VA examination regarding his diabetes mellitus.  This 
examination report indicates that he gave a history of being 
diagnosed with diabetes mellitus type 2 approximately 10 or 
12 years earlier during a routine physical examination.  It 
was initially treated with prescribed oral medications for 
control of blood sugar.  He was noncompliant with dietary 
modification and follow up.  The veteran complained of 
worsening intermittent numbness in his hands and feet that 
started two or three years earlier.  Upon clinical 
examination, the VA examiner said it was unclear if the 
veteran had type 2 diabetes.  It was noted that the veteran 
gave an inconsistent history as compared with that he gave 
during the March 2004 VA examination, and with a history 
obtained from other doctors' in the electronic record from 
prior hospitalizations and clinic visits.  There was no 
record of hyperglycemia in the electronic medical record and 
the veteran did not supply any records demonstrating a 
history of hyperglycemia.  Without information from a 
physician demonstrating hyperglycemia, the VA examiner did 
not diagnose the veteran with diabetes mellitus type 2 at 
this time. 

During his February 2006 personal hearing at the RO, the 
veteran's representative noted that the veteran understood 
and agreed that his claim for service connection for 
"peripheral neuropathy is dependent on a diagnosis [of] 
and...service connection for...diabetes" (see hearing 
transcript, page 9).  The representative said that the 
veteran served in Vietnam and was "Agent Orange 
presumptive" and would "move forward" if there was "a 
current medical diagnosis" (Id.).

The veteran underwent another VA examination in March 2006.  
According to the examination report, the VA examiner reviewed 
results of laboratory tests performed at the time and 
concluded that the veteran did not have diabetes mellitus, 
type II.

III. Legal Analysis

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  Even if there is no record of an 
organic disease of the nervous system in service, its 
incurrence in service will be presumed if the disease was 
manifest to a compensable degree within one year after 
service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.

In addition, the law provides that, if a veteran, who served 
in the Republic of Vietnam was exposed to an herbicide agent 
during active military, naval, or air service, certain 
specified diseases, including acute and subacute peripheral 
neuropathy, shall be service-connected if the requirements of 
38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.307(a)(6)(iii) 
(2007) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 (West 2002); 38 
C.F.R. § 3.307(d) (2007) are also satisfied.  38 C.F.R. § 
3.309(e) (2007).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2007).

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2007).  In the context of claims for secondary service 
connection, there must be medical evidence showing an 
etiologic relationship between the service-connected 
disability on the one hand and the condition said to be 
proximately due to the service-connected disability on the 
other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  
Secondary service connection may also be warranted for a non- 
service-connected disability when that disability is 
aggravated by a service- connected disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard 
to a claim for secondary service connection, the record must 
contain competent evidence that the secondary disability was 
caused by the service-connected disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).

The veteran has contended that service connection should be 
granted for peripheral neuropathy of the upper and lower 
extremities, including as due to his service-connected 
diabetes mellitus prior to July 1, 2006.  Although the 
evidence shows that the veteran currently has peripheral 
neuropathy of the upper and lower extremities, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  On 
the other hand, and notwithstanding his documented Vietnam 
service, the record reflects that his neurological system was 
normal on separation from service and the first post service 
medical evidence of record of peripheral neuropathy is from 
2004, nearly 30 years after the veteran's separation from 
service.  

Moreover, in July and September 2004, a VA neurological 
examiner said that the etiology of the veteran's peripheral 
neuropathy was unclear.  In September 2004, the VA examiner 
said there was no history of diabetes mellitus, no alcohol 
abuse in the past, and questionable diabetes mellitus, type 
II.  Although, in October 2005, that VA neurologist diagnosed 
peripheral neuropathy of the upper and lower extremities 
secondary to diabetes mellitus, type II, results of the other 
VA examination conducted the same day were that it was 
unclear whether the veteran had diabetes mellitus, type II.  
Without medical records demonstrating hyperglycemia, this VA 
examiner did not diagnose the veteran with diabetes mellitus, 
type 2.  In March 2006, after reviewing current laboratory 
test results, this VA examiner said that the veteran did not 
have diabetes mellitus, type 2.  In short, no medical opinion 
or other medical evidence relating the veteran's peripheral 
neuropathy of the upper and lower extremities to service or 
any incident of service, including exposure to Agent Orange, 
has been presented.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed peripheral neuropathy of the upper 
and lower extremities.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed peripheral neuropathy of the upper and 
lower extremities.  The preponderance of the evidence is 
therefore against the appellant's claim of entitlement to 
service connection for peripheral neuropathy of the upper and 
lower extremities, including as due to the veteran's service-
connected diabetes mellitus, type II, for the period prior to 
July 1, 2006.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
peripheral neuropathy of the upper and lower extremities, 
including as due to the veteran's service-connected diabetes 
mellitus, type II, for the period prior to July 1, 2006, is 
not warranted.


ORDER

Service connection for peripheral neuropathy of the upper and 
lower extremities, including as due to the veteran's service-
connected diabetes mellitus, type II, for the period prior to 
July 1, 2006, is denied.


REMAND

The veteran also seeks service connection for hepatitis C.  
Service medical records show he was hospitalized in July 1968 
for three days for observation for hepatitis but no disease 
was found.  The veteran told a VA examiner and testified that 
VA diagnosed his hepatitis C in 1999.

Results of laboratory tests performed by VA in March 2004 
include a positive result for C-RNA testing, that a hepatitis 
C (HCV) immunoglobulin G (IgG) test was reactive, and that 
liver function tests (SGOT and SCPT) were elevated.    

In a January 2007 written statement, the veteran's 
representative said that the October 2004 VA examiner failed 
to provide a rationale for the conclusion that the cause of 
hepatitis was unclear but the veteran's hepatitis C was less 
likely as not caused by military service.

According to the October 2004 VA examination report, the 
veteran gave a history of being diagnosed with hepatitis C in 
1999 at the VA New Jersey Health Care System in East Orange 
and was not treated for the disease.  The examiner's 
impression was that the veteran had known hepatitis C 
diagnosed since 1999 and that the cause of hepatitis was 
unclear but hepatitis C was less likely as not caused by 
military service.  However, it is unclear on what the 
examiner relied to reach his conclusion.  He indicated his 
review of the veteran's claim file, but the file is devoid of 
any VA outpatient records dated in 1999.  It would appear 
that the October 2004 VA examiner based his diagnosis on a 
history provided by the veteran. 

Too, during his February 2006 RO hearing, the veteran denied 
receiving any medical treatment for hepatitis C in the past 
five years, but said he took Interferon to treat the disorder 
five or six years earlier that was prescribed by VA (see 
hearing transcript, at page 3).  Such records are not in the 
claims file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  As well, the October 
2005 VA examiner for diabetes reviewed the veteran's 
electronic medical record and referenced an Internal Medicine 
Inpatient Note dated March 14, 2000, and an Admitting Note at 
that time.  The Board believes it would be helpful to have 
these records.  Also, the July 2004 VA examination report 
indicates that in 1987, the veteran was in an alcohol 
rehabilitation program at the VA medical facility in East 
Orange.  Id.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain all VA medical 
records regarding the veteran's 
treatment, to include records from the 
VA medical facility in East Orange, New 
Jersey, dated prior to March 2001 and 
after January 2006, and to particularly 
include records dated during 1999.  If 
any records are unavailable, a note to 
that effect should be placed in the 
claims file and the veteran and his 
representative so advised in writing.

2.	Then, the veteran should be scheduled 
for a new VA examination performed by 
an appropriate specialist physician who 
has not previously examined the 
veteran, to determine the etiology of 
any hepatitis C found to be present.  
All indicated tests and studies should 
be conducted and all clinical findings 
reported in detail.  The claims folder 
should be made available to the veteran 
for review prior to the examination.  
The examiner is requested to respond to 
the following questions:

a.	Does the veteran have hepatitis C 
or its residuals?  If no residuals 
of hepatitis C are identified, it 
should be so stated by the 
examiner.  Further opinion would 
not then be needed.

b.	If hepatitis C, or its residuals, 
is/are diagnosed, the examiner 
should be requested to provide an 
opinion concerning the etiology of 
any hepatitis C residuals found to 
be present, to include whether it 
is at least as likely as not 
(i.e., at least a 50-50 degree of 
probability) that any such 
disorder noted was caused by 
military service, including the 
findings noted in July 1968 (when 
the veteran was hospitalized for 
hepatitis and no disease was 
found), or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).

c.	A rationale should be provided for 
all opinions expressed.  In 
rendering an opinion, the examiner 
is particularly requested to 
address the opinion rendered by 
the VA examiner in October 2004 
(to the effect that the cause of 
hepatitis is unclear but it was 
less likely than not that 
hepatitis C was caused by military 
service).  The veteran's claims 
file should be made available to 
the examiner in conjunction with 
the examination, and the 
examination report should indicate 
whether the examiner reviewed the 
veteran's medical records. 

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it. 

3.	Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take not action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


